Citation Nr: 1504740	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-15 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hyperthyroidism, to include as secondary to radiation exposure.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel



INTRODUCTION

The Veteran served on active duty from January 1988 to June 1988 and from August 1990 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and September 2009 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, in July 2014, the Veteran submitted lay statements in support of his claim that reference receipt of benefits from the Social Security Administration.  He additionally submitted a few pages of his application for benefits from that agency.  To date, records from the Social Security Administration have not been requested or associated with the file.  Such should be done on remand.

Next, the Veteran contends that his hyperthyroidism began in service or was caused by exposure to spent uranium shells that he handled while onboard the U.S.S Theodore Roosevelt.  Although the Veteran received a VA examination in April 2009 that diagnosed hyperthyroidism, an opinion as to whether his hyperthyroidism was caused or aggravated by his service has not been obtained.  The Board notes here that the Veteran's diagnosis of hyperthyroidism is not considered to be a "radiogenic disease" pursuant to 38 C.F.R. § 3.311(B)(2)(i) (2014), and he has not cited to or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  Also, the evidence does not show that the Veteran engaged in a "radiation-risk activity" as outlined in 38 C.F.R. § 3.309(d)(3)(ii).  Nevertheless, consideration of the claim on a direct basis is warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In that regard, the Veteran and his family contend that ever since service, he has experienced symptoms of hyperthyroidism, to include fatigue, agitation, nervousness, and anxiety.  He contends that he should have received hyperthyroid medication following separation from service, however, he did not seek treatment for his symptoms until much later.  Accordingly, based upon this competent lay evidence, a VA examination and opinion should be obtained to determine whether the Veteran's hyperthyroidism is etiologically related to his active service.

With regard to the claim for service connection for chronic fatigue syndrome, in April 2009, a VA examiner determined that the Veteran's chronic fatigue syndrome was secondary to his hyperthyroidism.  More recent VA treatment records reflect that the Veteran continued to experience fatigue following treatment for his hyperthyroidism, however, the fatigue was better than it had been previously.  Other VA records dated in 2012 show a continuing assessment of fatigue that was probably due to a sleep disturbance.  Because the outcome of the claim for service connection for hyperthyroidism has bearing on the claim for service connection for chronic fatigue syndrome, the Board finds that the latter claim must be deferred at this time.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available records from the Social Security Administration pertaining to the Veteran's receipt of disability benefits.  

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the etiology of his hyperthyroidism.  The examiner should review the claims file.  The examiner is requested to provide a thorough rationale for all opinions reached.  

The examiner should provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's hyperthyroidism was caused or aggravated by his service, to include whether it had its onset in service or was due to radiation exposure in service.  The examiner should review the service treatment records, and also take into account the Veteran's contentions that he was exposed to depleted uranium shells while in service, when providing the opinion requested.

3.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


